                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          SOUTHERN DIVISION

                            NO .: 7 : 16-CV- 30 - H


BONNIE PELTIER , as Guardian
of A. P ., a minor child ;
ERIKA BOOTH , as Guardian of
I . B., a minor child ; and
PATRICIA BROWN , as Guardian
of K. B. , a minor child ;

       Plaintiffs ,


      v.
                                                         ORDER
CHARTER DAY SCHOOL , INC .,
ROBERT P . SPENCER , CHAD
ADAMS , SUZANNE WEST , COLLEEN
COMBS , TED BODENSCHATZ , and
MELISSA GOTT in their
capacities as members of the
Board of Trustees of Charter
Day School , Inc ., and THE
ROGER BACON ACADEMY , INC .,

     Defendants .


     This matter is before the court on the parties ' cross motions

for summary judgment      [ DE #149 and #158] .       Appropriate responses

and replies have been filed , an d the time for further filing has

expired .    The    following   additional    motions   are   also   ripe   for

review :


      (1)   Motio n to Strike Answer to Amended Complaint [DE #200] ;

      (2)   Motion to Stay Motion to Strike [DE #203] ;




       Case 7:16-cv-00030-H Document 216 Filed 03/28/19 Page 1 of 36
        (3)    Motion for Extension of Time to File Response to Motion

               to Strike [DE # 203) ; and

        (4)    Motion for an Advisory Jury [DE #208] .


                                 PROCEDURAL HISTORY


        Plaintiffs Bonnie Peltier , as Guardian of A . P ., a minor child ;

Erika    Booth ,      as   Guardian   of   I . B .,   a    minor   child ;    and    Patricia

Brown , as Guardian of K. B ., a mi n or child ; by and through counsel

filed the complaint in this matter on February 29 ,                            2016 and an

amended complaint on March 11 , 2016.                     Defendants filed a motion to

dismiss , which was denied by this court .                   The parties were ordered

to attend a court-hosted settlement conference as to all claims in

this matter .         The parties did not reach a settlement .                Also , during

the discovery period ,          plaintiffs filed a motion for                   appropriate

relief ,      which was granted on September 2 9 ,                 201 7   [DE # 1 3 6] .    In

that order , United States Magistrate Judge Kimber l y A . Swank found

misconduct by defendants '            counsel1 and ordered that portions of

the January 13 , 2017 , Psychological Report authored by defendants '

experts Wells Hively ,          Ph . D.,   and Ann Duncan - Hively ,          Ph . D.,   J . D.,

be stricken from the records ,              specifically ,         any and all portions

which reference or rely upon classroom observations of the minor

plaintiffs       or    other   students     of    Charter      Day   School     or    teacher




1 Defendants ' former counsel withdrew and defendants now have different
counsel than those f ound to have committed misconduct .

                                              2

         Case 7:16-cv-00030-H Document 216 Filed 03/28/19 Page 2 of 36
interviews conducted by defendan t s '                 experts .   The defenda nts we r e

ordered to submit a revised expert report .                        Further ,      defendants

are    barred     from    offering ,       eliciting ,       presenting      or    otherwise

relying upon any testimony , statements or opinions of their experts

concerning their classroom observations of the minor plai n tiffs or

the teacher interviews .           The order allowed further briefing on the

amount of sanctions ; however , the parties agreed upon an amount of

sanctions prior to entry of any order by the court .


       Now before the court are t h e above - listed motions .                      These

motions are ripe for review .


                               STATEMENT OF THE FACTS


       Plaintiffs        are   current     or       former   students   of     Charter      Day

School , a co - educational , K- 8 public c h arter sc h ool in Brunswick

County , North Carolina . They brought this action challenging the

school ' s uniform policy ,          which requires female students to wear

"skirts , skorts ,       or jumpers "        (" the skirts requirement " ) and male

students     to   wear     shorts     or     pants .     Pl aintiffs    do    not    contest

defendants ' authority to impose a school uniform policy in general ,

but only the skirts requirement .               They argue the skirts requirement

forces    them to wear clothing that                  is less warm and comfortable

than the pants their male classmates are permitted to wear and ,

more     importantly ,         res t ricts      plaintiffs '       physical        activity ,




                                                3

         Case 7:16-cv-00030-H Document 216 Filed 03/28/19 Page 3 of 36
distracts           from    their     learning ,           and      limits        their         educational

opportunities .


        Plaintiffs          claim     the     uniform        policy         violates            federal    and

state law . Specifically , plaintiffs assert the following causes of

action :     ( 1)     sex-based discrimination                   in violation of the                    Equal

Protection Clause of the Fourteenth Amendment to the United States

Constitution ,             brought    via       42       U. S.C .      §    1983 ;        (2)       sex-based

discrimination in violation of Title IX of the Education Amendments

of 197 2 ,    2 0 U. S . C . §       1681 et seq . and implementing regulations ;

(3)    sex -based discrimination in violation of the Equal Protection

Clause in Article I , Section 19 of the North Carolina Constitution ;

( 4)   breach of t he Charter Agreement between the State Board of

Education and Charter                 Day School ,           Inc .;        and    (5)     breach of        the

management          agreement between Charter Day School ,                                Inc .,     and The

Roger Bacon Academy , Inc .                 ( "RBA" ) .


       The     North        Carolina        General         Assembly             passed       the     Charter

Schools Act           in    the mid - 1990s .             The    Act       states       its      purpose    as

follows :


       The purpose of this Article is to authorize a system of
       charter schools to provide opportunities for teachers ,
       parents , pupils , and community members to establish and
       maintain schools t hat operate independently of existing
       schools , as a method to accomplish all of the following :
                (1)    Improve student learning ;
               ( 2) Increase learning opport unities for all
               students , with special emphasis on expanded

                                                     4

        Case 7:16-cv-00030-H Document 216 Filed 03/28/19 Page 4 of 36
                 learning experiences for students who are
                 identified as at risk of academic failure or
                 academically gifted ;
                 ( 3) Encourage    the  use   of                     different       and
                 innovative teac h ing methods ;
                 (4) Create new pr o fessional opportunit i es for
                 teachers , including the opportunities to be
                 responsible for the learning program at the
                 school site ;
                 (5) Provide parents and students with expanded
                 choices    in   the   types   of   educ a tional
                 oppo rtunities that are available with i n the
                 public school system ; and
                 ( 6) Hold the schools established under this
                 Article accountable for meeting measurable
                 student achievement results , and provide the
                 schoo ls with a method to change from rule-
                 based   to  performance - based accountability
                 systems .


N. C . Gen . Stat .        §    llSC - 218 .


       Charter           Schools           are      operated         by     private ,      nonprofit

corporations .              N. C .    Gen .      Stat .     §    115C - 15(b) .     The    board    of

directors of the school decides " matters related to the operation

of   the       school ,        including         budgeting ,       curriculum,      and    operating

procedures ."            N. C . Gen . Stat .        §   115C - 15(d) .


        In     this      case ,      the    nonprofit           corporation       which    holds   the

charter for the School is defendant Charter Day School , Inc . ( " CDS ,

Inc. " ) . 2     CDS ,    Inc .      also holds charters for three other charter

schools ,       South      Brunswick Charter                School ,      Doug la ss Academy ,     and


2 Charter Day School , Inc . (referred to herein as " CDS , Inc . ") is the
nonprofit corporation holding the charter , while Charter Day School (referred
to herein as " the School " ) is the school plaintiffs attend .

                                                        5

         Case 7:16-cv-00030-H Document 216 Filed 03/28/19 Page 5 of 36
Columbus Charter School . [DE #160                  ~10] .   CDS , Inc . was incorporated

by Baker Mitchell in 1999 .               [DE #160       ~2] .    Mr . Mitchell served on

the original CDS ,         Inc . Board of Trustees and currently serves as

Board Secretary , a non - voting position .                      [DE #160   ~22].   After the

formation of CDS , Inc ., it applied to open a charter school , which

was      approved   for    an      initial    five - year term .          The   School began

operations for the 2000 - 2001 academic year.                         The State renewed the

charter of CDS , Inc . to operate the School for ten years in 2005 ,

with another        ten-year        renewal    in 2015 .          When the      School    first

opened , it had 53 students ; it has since grown to over 900 students

in elementary and middle school campuses .


         The    individual         defendants ,       Robert       Spencer ,    Chad     Adams ,

Suzanne West ,       Colleen Combs ,          Ted Bodenschatz ,           and Melissa Gott

(collectively " the Board "             or    " the Board members")             comprise the

Board of Trustees of CDS ,              Inc . and adopt the disciplinary rules ,

regulations , policies and procedures for the School . [DE #160                           ~~11 ,


13 J .

         The original charter application filed by CDS , Inc. notified

the State that it intended to enter into an "educational management

contract " with defendant RBA.                [DE #160       ~19] .    RBA is a for-profit

corporation and a legal entity separate from CDS , Inc.                                [DE #160

~20].     Mr . Mitchell is the founder , president , and sole shareholder

of RBA.        [DE #160   ~21] .    RBA ' s Chief Financial Officer , Mark Dudeck ,


                                                6

          Case 7:16-cv-00030-H Document 216 Filed 03/28/19 Page 6 of 36
serves at the treasurer of CDS , Inc ., but is not part of the Board .

[DE # 160 '][2 3] .       The charter agreement between CDS ,                        Inc .   and the

State bars RBA employees from serving on the Board . RBA manages

the day - to - day operations of the four charter schools chartered

under CDS ,      Inc .,    undertaking various functions including leasing

land and school buildings to the School , acquiring materials , etc .

[See DE #160 ']['][25 - 26] .


       The School is a                  " traditional values "          charter school .         [DE

# 160 '][54 ,    55] . The four sections of t h e School ' s pledge are " to

keep myself healthy in body , mind and spirit ," " to be truthful in

all my works ," " to be virtuous in all my deeds ," and "to be obedient

and loyal to those in authority ."                        Id .    The School uses the direct

instruction        method        and      a   classical          curriculum    to     fulfill    the

School ' s mission .         [DE #160 <f[<f[54 , 59] .


       Since the School ' s original charter , it has required students

to   adhere      to   a    uniform policy                for     the   following     purpose :   " to

instill discipline and keep order " so that " student learning is

not impeded ."        Use of uniforms a l so " helps promote a sense of pride

and of team spirit , as every student is a member of the academic

team ."    [DE    #160     <f[<f[68 ,    119 - 121 . ]    Plaintiffs      do   not    dispute    the

authority of CDS ,           Inc . and the School to establ i sh and enforce a

uniform policy in general .




                                                     7

          Case 7:16-cv-00030-H Document 216 Filed 03/28/19 Page 7 of 36
         All students must wear white or navy blue tops , tucked into

khaki or blue bottoms .            Boys may wear pants or knee-length shorts

with a belt , wh ile girls may wear knee-length or longer jumpers ,

skirts or skorts but may not wear pants or knee-length sh o rts .

Girls may wear , but are not required to wear , socks , stockings o r

leggings.       Boys must wear socks .         All students must wear closed-

toe /c losed-heel      shoes ;      flip   fl ops ,   Croes     and   sandals    are

pr o hibited.     [DE #13 - 2) .    In addition to the required uniform , the

scho o l also has grooming standards in place which regulate jewelry ,

hai r    length and color ,        as well as makeup and facial hair . 3         [DE

#13-4 at 29 - 30) . Plaintiffs are challenging the skirts requirement

only .


         In addition to the uniform policy , students at the School are

permitted to wear a separate physical education (" PE " ) uniform on

days     they are   scheduled to have          PE class ,     which consists    of a


3Girls :
   • May wear single stud and small earrings that are no longer than ~ inch
       (no more than 2 per ear)
   •   Small , non - eccentric necklaces and bracelets may be worn . Not more
       than one necklace and one bracelet .
   • Watches may be worn .
   •   Excessive or radical haircuts and colors are not allowed .
   • Makeup is not allowed for elementary students ; middle school girls may
       wear conservative make - up.
Boys :
   •   No jewelry is allowed .
   • Watches may be worn .
   •   Hair must be neatly trimmed and off the collar , above the eyebrows , and
       not below the top of the ears or eyebrows .
   •   Excessive or radical haircuts and colors are not allowed .
   •   No mustache or beards. Boys must be clean shaven.


                                           8

          Case 7:16-cv-00030-H Document 216 Filed 03/28/19 Page 8 of 36
School approved t-shirt or sweatshirt and sweatpants or shorts .

[DE      #151 '1!'1150-51] .     Because    students   in    different      classes      are

scheduled to have              PE on different days ,       some percentage of the

School ' s studen t s wear the PE un i form on any given school day.                     [DE

#151 '1!'1149 - 51] .    Additionally , the uniform policy is suspended for

various       reasons     on specific days ,       including certain          field    trip

days ,     special      events    such as health ,     archery or girls '          sports ;

when students achieve certain academic benchmarks ; when students

make donations to non - school - related charity organizations ; or for

celebrations or special events at the school .                     [DE #151 '1! '1152 - 59] .


         Violation of the uniform policy may result                     in disciplinary

action .       The uniform policy is primarily enforced by the School ' s

teachers .       [DE #160 '1175] .     When a student is out of compliance , a

standardized , written notification is sent home to the student ' s

parents .       [DE #160 '1176] . Repeated noncompliance results in a phone

call to the parents .            [DE #160 '1179] . Somet i mes items are loaned to

students who cannot afford or do not have a particular item .                            [DE

#160 '1181] .       A student who is out of compliance may be removed from

class and sent to the School office or his or her parents may be

called and asked to pick up the child.                 Additionally , the student

could be excluded from class for the day and could be expelled ;

however ,      no    child has     ever    been   expelled   for    a   uniform policy

violation .         [Answer , DE #94 '1149 ].



                                              9

          Case 7:16-cv-00030-H Document 216 Filed 03/28/19 Page 9 of 36
      Plaintiffs        and   their      parents/guardians      ad       litem     have

testified that plaintiffs find skirts less comfortable on a daily

basis and less warm in the wintertime than pants .               [DE #151        ~~123 -


126 , 154 - 64 , and 179 - 257 . )    The skirts requiremen t        forces them to

pay constant attention to the positioning of their                       legs during

class , distracting them from learning , and has led them to avoid

certain activit i es altogether , such as climbing or playing sports

during recess ,     all for fear of exposing their undergarments and

being reprimanded by teachers or teased by boys .                [Id .     ~~123 - 153 ,


179-257 . )    They claim the skirts requirement sends a message that

their comfort and freedom to engage in physical activity are less

important than those of their male classmates .              [Id .    ~~   165 - 258 . )


      The Board has the authority to establish and alter the uniform

policy ' s    specific requ i rements .        The Board bel i eves the uniform

policy ' s    current   requirements      inextricably support        the School ' s

broader ,     traditional - values educational model .         One Board member

stated that the requirements of the uniform policy , including its

sex-differentiated requirements ,              "work seamlessly together           in a

coordinated fashion in a discip l ined environment that has mutual

respect between boys and girls and between each other as students ."

[Adams Dep . 134 : 1-15 ,     DE #161-1) . The Board members focus on the

uniform policy as        a whole and not         on the specific gender - based

requirements , noting it is part of the overall design of the School

to instill discipline ,        order ,   and mutual respect .         However ,      the

                                          10

       Case 7:16-cv-00030-H Document 216 Filed 03/28/19 Page 10 of 36
Board members        in their depositions         al l    seemed to be     unable      to

answer whether it would disrupt discipline if girls were allowed

to wear pants       (leaving in place the rest of the uniform policy) .

Furthermore , they often relied on the School ' s high enrollment and

the parents ' apparently satisfaction with the policy .                        They note

that the uniform policy is part of the School ' s traditional values

education , and that changing any of the specific requirements risks

inadvertently changing the broader goal . [DE #160 '!I'll 118 - 121 , 124 -

128 J •


          Defendants make much of the test scores and achievements of

their students , comparing both the success of the students at the

School versus students in traditional public schools within the

county , as well as the girls in the Schoo l versus the boys in the

school .     There is no dispute among the parties that the test scores

of the School are high compared to traditional public schools in

the areas .      Nor is there any dispute that plaintiffs chose to send

their children to the School ,             in part ,     because of the high test

scores .      Defendants attempt to tie this               success to the uniform

policy ;     however ,   they   do   not     bring       forth   any   facts     show i ng

specifically how the skirts requirement furthers this success .




                                           11

          Case 7:16-cv-00030-H Document 216 Filed 03/28/19 Page 11 of 36
                                       COURT'S DISCUSSION


I .      Standard of Review

         Summary judgment is appropriate pursuant to Rule 56 of the

Federa l Rules of Civil Procedure when no genuine issue of material

fact     exists and the moving party is                       entitled to        judgment as        a

matter of law .          Anderson v . Liberty Lobby , Inc . , 477 U. S . 242 , 247

( 198 6) .       The    party        seeking    summary       judgment    bears       the    i nitial

burden of demonstrating the absence of a genuine issue of material

fact .        Celotex Corp . v . Catrett , 477 U. S . 317 , 325 (1986) .


         Once the moving party has met its bu r den , the non - moving party

may    not      rest     on    the     allegations       or    denials    in     its    pleading ,

Anderson ,       477 U. S . at 248 , but "must come forward with ' specific

facts         showing     that        there    is    a    genuine       issue     for       trial .' "

Matsushita Elec . Indus . Co . , Ltd . v . Zenith Radio Corp ., 475 U. S .

574 , 587 (1986)          (quoting Fed . R . Civ . P . 56(e)) .               Summary judgment

is not a vehicle for the court to resolve disputed factual issues .

Faircloth v . United States , 837 F . Supp . 123 , 125 (E . D. N. C . 1993) .

Instead , a trial court reviewing a claim at the summary judgment

stage should determine whether a genuine issue exists for trial .

Anderson , 477 U. S . at 249 .


         In     making        this    determination ,         the   court       must    view      the

inferences         drawn       from    the     underlying       facts    in     the    light    most

favorable to the non-moving party .                      United States v . Diebold , Inc . ,


                                                    12

         Case 7:16-cv-00030-H Document 216 Filed 03/28/19 Page 12 of 36
369 U. S . 654 , 655 (1962)                 (per curiam) .           Only disputes between the

parties       over         facts    that       might    affect       the     outcome    of     the      case

properly preclude the entry of summary judgment .                                      Anderson ,        47 7

U. S . at 247 - 48 .            The evidence must also be such t h at a reasonable

jury could return a verdict for t he non - moving party . Id . a t 248 .

Accordingly , the court must examine " both the materiality and the

genui n eness of the alleged fact issues " in ruling on this motion .

Faircloth , 837 F . Supp . at 125 .

     II.     Title IX Claims 4


     Title IX provides : " No person ...                        shall , on the basis of sex ,

be excluded from participation in , be denied the benefits of , or

be    subjected            to    discrimination         under        any    education     program or

activity         receiving            Federal        f i nancial      assistance ."          20   U. S . C .

§    1681(a)          An        implied     private          right     of     action     exists          for

enforcement of Title IX .                      Preston v .      Virginia ex rel .            New River

Cmty .      Coll. ,    31       F . 3d 203 ,    206    (4th Cir . 1994)         (citing Cannon v .

Univ .      of   Chicago ,           441    U. S .     677     ( 197 9)) .    " Title     IX      has     no

administrative exhaustion requirement and no notice provisions .

Under its        implied private right                      of action ,      plaintiffs can file

directly in court [ . ] "                 Fitzgerald v .        Barnstable Sch .          Comm .,        555

U. S . 246 , 255           (2009) .       The court notes that not all distinctions



4Plaintiffs do not bring a Title IX claim against the board members.   School
officials and individuals are not proper Title IX defendants . Fitzgerald v .
Barnstable Sch. Comm. , 555 U. S. 246 , 257 (2009).

                                                       13

           Case 7:16-cv-00030-H Document 216 Filed 03/28/19 Page 13 of 36
on the basis of sex are i mpermissible under Title IX . See ,                                          ~'


20     u. s.c .        §    1686      (allowing            separate       living        facilities        for

different sexes) .                  In this circuit ,               courts have looked to Title

VII cases as guidance for Title IX cases .                                     See Jennings v . Univ .

of N. C., 482 F . 3d 686 , 695 (4th Cir . 2007) .

        Defendants argue they are entitled to summary                                         judgment on

plaintiffs '           Title IX claims for the following reasons :                                  (1)   RBA

receives no federal financial assistance and it h as no authority

to alter the uniform policy ,                         which is set by the Board of CDS ,

Inc ; and      (2)         as to both defendants ,                  the federal agencies tasked

with     enforcing              Title    IX      interpret         it   not     to   apply     to    school

personal - appearance codes at all .

        In 198 2 ,          the     United States               Department of Education              ("ED " )

promulgated amendments to its Title IX regulations to revoke the

provision that had " prohibit[ed] discrimination in the application

of codes of personal appearance ."                               Nondiscrimination on the Basis

of     Sex ,      47       Fed .    Reg .       32 , 526        (July   28 ,    1982)     (hereinafter ,

" Withdrawal               of    Appearance - Code              Regulation " ) .         ED    found      " no

indication in the legislative history of Title IX that Congress

intended to authorize Federal regulations in the area of appearance

codes . "         Id .      at     32 , 527 .       The     agency      determined        that      " issues

involving codes of personal appearance [should] be resolved at the

local level " and that ED should concentrate its resources " on areas

         more central to the statute ' s prohibition of discrimination

                                                           14

        Case 7:16-cv-00030-H Document 216 Filed 03/28/19 Page 14 of 36
on the basis of sex in educatio n pr o grams which receive Federal

financial assistance ." Id .

         Further , ED and many other federal agencies adopted the Title

IX       Commo n      Rule 5        pursuant      to        Executive        Order       12 , 2 50 .

No n d iscrimination on t h e           Basis of Sex in Education Programs or

Acti v ities Receiving Federal Financial Assistance ,                           65 Fed .      Reg .

52 , 858 , 52 , 859 (Aug . 30 2 000 ) (codified at 22 different locati o ns)

(" The    pr omulgation        of    these     Title     IX    regulations      will     pr o vide

guidance        to    recipients        of     Federal        financial      assistance        who

a dmi n ister          education               pr o grams           or        activities ." )

     De f e n dants   urge     this    co urt    to    give     pr o per   defer e nce   to    the

a ge nc y i n t e rpret at i o n under Ch evr on , U. S . A., Inc . v . Natural Res .

Def . Co u ncil ,     Inc .,   467 U. S . 8 37        ( 1 9 84) .   Under Che v ron ' s two -

step anal y sis ,

              When a court reviews an agency ' s construction of the
         statute which it administe r s , it is confronted with two
         questi o ns .       First , always ,  is the question whe t her
         Co ngress has directly spoken to the precise question at
         iss ue . If the intent of Congress is clear , that is the
         end o f the matter ; f o r the c o urt , as well as the agency ,
         mus t g i ve effect t o the unambiguously expressed intent
         o f Con gr e ss . If , h owever , the c o urt determines Co ngress
         has n o t directl y addr e ssed the pre c ise question at
         iss u e ,     the c o urt d o es not simply impose its own
         c o ns t ru c ti o n o n the statute , as would be necessary in
         t h e a b sence o f an administrative interpr e tati o n . Rather ,

5  In a prior order , this court noted that it did not appear the USDA was one of
the agencies which adopted the Common Rule . However , the USDA has since adopte d
the Common Rule . Education Program o r Activit i es Receiving or Benefitting From
Federal Financial Assistance , 82 Fed Reg . 46 , 655 (Oct 6 , 2017) (codified at 7
C . F . R. §§ 15a . 100 - 15a . 605) .

                                                 15

         Case 7:16-cv-00030-H Document 216 Filed 03/28/19 Page 15 of 36
         if the statute is silent or ambiguous with respect to
         the specific issue , the question for the court is whether
         the   agency ' s answer   is   based   on  a   permissible
         construction of the statute .

            " The power of an administrative agency to administer
         a congressionally created                program necessarily
         requires the formulation of policy and the making of
         rules to fill any gap left , implicitly or explicitly , by
         Congress ." Morton v . Ruiz , 415 U. S . 199 , 23 1, 94 S. Ct.
         1055 , 1072 , 39 L . Ed . 2d 270 (197 4 ) . If Congress has
         explicitly left a gap for the agency to fill , there is
         an express delegation of authority to the agency to
         elucidate a specific provision of the statute by
         regulation . Such legislative regulations are given
         controlling    weight      unless  they      are    arbitrary ,
         capricious , or manifestly contrary to t h e statute .
         Sometimes the legislative delegation to an agency on a
         particular question is implicit rather than explicit . In
         such a case , a court may not substitu t e its own
         construction of a statutory provision for a reasonable
         interpretation made by the administrator of an agency .


Chevron , 467 U. S . at 842-44 .

         Title IX does not directly speak to the " precise question " of

school      uniform      policies    or   appearance        codes ,       suggesting       that

Congress left this matter to the agency ' s discretion .                       See Id . at

842 .      Additionally ,     in    thirty - five       years ,     Congress       has    never

overridden ED ' s interpretation of the statute .                     ED has provided an

answer , interpreting Title IX to " permit[] issues involving codes

of      personal   appearance       to    be    resolved       at   the    local     level ."

Withdrawal of Appearance-Code Regulation ,                     47 Fed Reg . at 32 , 527 .

At      least   twenty    other     federal         agencies    have      joined     in    this


                                               16

         Case 7:16-cv-00030-H Document 216 Filed 03/28/19 Page 16 of 36
interpretation .       The court finds this long - standing interpretation

of Title IX is not " arbitrary , capricio u s , or ma n ifestly contrary

to the statute ."          Chevron ,        467 U. S . at 844 .                    Therefore , Title IX

does not regulate the uniform policy at issue here , and defendants

are entitled to summary judgment on the Title IX claims .

   III .    Equal Protection Claims

           a . State Action

        Defendants     first          argue       that        pla i n t iffs '          Equal    Protection

Claim ("EPC " ) claims brought pursuant to                            §   1983 fail because none

of the defendants act " under color of [State] statute , ordinance ,

regulation ,    cus t om        or    usage ."           42     u. s .c .      §    1983 .       Pla i ntiffs

contend     that     as     owners          and      operators            of        a    charter     school

specifically designated as a public school under North Carolina

law ,   defendants        are    state actors             subject           to     the Constitution ' s

equal protection mandate .


        Section 1983 provides that " [e]very person who ,                                       under color

of any statute ,       ordinance ,           regulation ,           custom ,            or usage ,   of any

State              subjects , or causes to be subjected , any citizen of

the United States or any person within the jurisdiction thereof to

the deprivation of any r i ghts , privileges , or immunities secured

by the Constitution and laws , shall be liable to the party injured

in an action at law ,                suit in equity ,             or other proper proceeding

for redress ."       42 U. S . C .      §   1983 .



                                                   17

        Case 7:16-cv-00030-H Document 216 Filed 03/28/19 Page 17 of 36
        In order to establish a claim under § 1983 , plaintiffs must

show (1)       that defendants deprived them of a right secured by the

Constitution        and        laws      of    the    United       States     and       ( 2)     that      they

deprived them of this ri ght under color of state law .                                          Mentavlos

v . Anderson , 249 F . 3d 30 1,                310     (4th Cir . 2001) .           Both the state -

action     requirement             of    the    Fourteenth Amendment                  and      the    under -

color - of - state - law           requirement          of    §    1983     " exclude[]            from     its

reach ' merely private                   conduct ,     no matter           how discriminatory or

wrongful .' "       Mentavlos , 249 F . 3d at 310                       (quoting American
                                                                                  ~~~~~~~~~
                                                                                                          Mfrs .

Mut . Ins . Co . v . Sullivan , 526 U. S . 40 , 50 (1999)) .                                Thus , courts

treat    the     under-color - of-law                 requirement          and   the        state-action

requirement as equivalents for analytical purposes .                                     Rendell-Baker

v.    Kohn ,     457     U. S .      830,       837- 38      ( 19 8 2) .      "Th e      state        action

requirement ' reflects judicial recognition of the fact that " mos t

rights     secured by              the    Cons ti tut ion         are    protected        only       agains t

infringement            by     governments ."'"              Mentavlos ,         249      F . 3d     at     310

(quoting Dowe v. Total Action Against Poverty in Roanoke Valley ,

145   F. 3d     653 ,        658    (4th      Cir.    1998)) . This         is   so ,       in     part ,    to

" ' preserve[]      an area of individual freedom by limiting the reach

of federal       law '       and    ' avoid []       impos [ i ti on]      [up] on the State ,              its

agencies or officials ,                  responsibility for conduct for which they

cannot fairly be blamed .'" Edmonson v . Leesville Concrete Co ., 500

U. S. 614 , 619 (1991)              (quoting Lu gar v . Edmondson Oil Co ., 457 U. S .

922 , 936 - 37     (1982)) .

                                                      18

        Case 7:16-cv-00030-H Document 216 Filed 03/28/19 Page 18 of 36
      However ,   there       are    times          when   the       actions        of    private

individuals and organizations may be deemed state action . " [S]tate

action may be found if ,            though only if ,           there is such a             ' close

nexus between the State and the challenged action '                           that seemingly

private     behavior    may   be     fairly         treated     as     that    of    the     State

itself .'"   Brentwood Acad .         v.    Tennessee          Secondary Sch .           Athletic

Ass ' n , 531 U. S . 288 , 295 (2001)          (quoting Jackson v. Metro . Edison

Co ., 419 U.S. 345 , 351 (1974)) .

      As the defendants in this matter are not public officials ,

but rather private individuals or organizations , plaintiffs have

to show that      the   " allegedly unconstitutional                    conduct      is    fairly

attributable to the State ."               Sullivan , 526 U. S . at 50 .


      Caselaw dictates that the court must first , through a factua l

inquiry ,    determine      the     specific         conduct      of     which       plaintiffs

complain .    Mentavlos ,     249     F . 3d    at     311 .         Once     the    court     has

identified the specific conduct at issue , the court must then use

factors from case law to determine whether state action exists .

While there is no precise formu l a for this determination , several

factors exist .    A private entity may be considered a " state actor "


        " (1) when a sufficiently close nexus exis t s between a
      regulated entity and a state such that the actions of
      the former are fairly treated as those of the state ;
       (2) when the state ' has exercised coercive power or has
      provided such significant encouragement that the action
      must in law be deemed to be that of the state '; and
       (3) ' when the private entity has exercised powers that


                                               19

      Case 7:16-cv-00030-H Document 216 Filed 03/28/19 Page 19 of 36
         are traditionally        the     exclusive     prerogat i ve   of    the
         state .' "
Mentavlos ,     249 F . 3d at 313       (quoting Haavistola v . Cmty . Fire Co .

of Rising Sun , 6 F . 3d 211 , 215 (4th Cir . 1993)) ; see also Brentwood

Acad ., 531 U. S . at 295 - 96 . In assessing wh ether these circumstances

exist , the court may be guided by such factors as


         " (1) ' whether the injury ca u sed is aggravated in a unique
         way by the inciden t s of governme n ta l aut h ority ' ; ( 2)
         ' the extent and nature of public assistance and public
         benefits accorded the private entity '; (3) ' the ex t ent
         and    nature    of  governmental     regulat i on over   the
         institution ' ; and ( 4) ' how the state itse l f views the
         entity , ~ , whether the state itself regards the actor
         as a state actor .' "
Mentavlos ,     249 F:3d . at 313        (quoting Goldstein v . Chestnut Ridge

Volunteer Fire Co ., 218 F . 3d 337 , 343 (4th Cir . 2000)) .


         Here , plaintiffs complain of the issuance a n d application of

a   school uniform policy by a private corporation and its Board

members .     The    u niform   policy    consists     of    the   specific    uniform

requirements and the grooming s t andard s .                These requirements and

standards      are   incorporated       into    the   Discipline    section    of     the

Student Handbook , which lists several items that                   " students will "

and " students will not " di .              Under " students " will n ot , "         item

number 20 is " violate the dress code ."              Therefore , not wearing the

appropriate uniform is considered a disciplinary violation .                        Here ,

then ,    the precise question before the court is                  " Whether a      non -

profit board and its members who are all private individuals (not

state officials or employees) but operate a public charter school

                                           20

         Case 7:16-cv-00030-H Document 216 Filed 03/28/19 Page 20 of 36
in North Carolina act under color of state law when they promulgate

and enforce a uniform policy/dress code which is incorporated into

the discipline policy of the charter school . ? "


        i .      " Public School " -How the State Views the Entity


        Under this analytical framework , plaintiffs first argue that

defendants          are        state     actors     simply         because      North            Carolina

statutory law designates charter schools as public schools .                                            See

N. C.    Gen .     Stat .      §     115C - 218 . 15(a)     ("A    charter      school           that     is

approved by the State shall be a public school within the local

school administrative unit in which it is                                 located .        All charter

schools       shall       be       accountable     to     the     State      Board    for        ensuring

compliance         wit h       applicable       laws      and     the     provisions         of     their

charters ." )       This        court     noted    that     charter        sc h ools       are     public

schools       under    state         statute      in a    prior order .              [DE    #91    at     12

(citi ng Yarbrough v . East Wake First Charter Sch ., 108 F . Supp . 3d

331 , 337        (E . D. N. C. 2015))] . Plaintiffs believe the inquiry begins

and ends here .           However , as noted supra , defendants are two private

corporations          and          six   individuals ,          none    of     whom        are     public

officials .        The court finds that the fact that charter schools are

deemed public schools in North Carolina is simply one factor to

consider .        It does not end the i nquiry and does not automatically

mean the defendants are " state actor[s] for all purposes .                                             . as

a matter of law ."                 Caviness v . Horizon Cmty . Learning Ctr ,                       Inc .,


                                                   21

        Case 7:16-cv-00030-H Document 216 Filed 03/28/19 Page 21 of 36
590 F . 3d 806 , 813 (9th Cir . 2010).                      " Rather , a private entity may

be designated a state actor for some purposes but still function

as a private actor in other respects . "                             Id .


       ii .        " Historical , Exclusive and Traditional State Function"


         In Rendell - Baker , the court noted the quest i on is not " simply

whether a private group is serving a ' public function ' ' but rather

" whether       the     function      performed             has      been     ' traditionally            the

exclusive prerogative of the State .'" Rendell - Baker ,                                   457 U. S . at

842    (quoting        Jackson ,      at     353) .         While       education      is     a    pub l ic

function in North Carolina ,                  the mere fact that a private entity

performs       a    function    serving th_e              publ i c     does      not make     it    state

action.         Many students are educated in private and home school

settings .           Therefore ,      while         education         is    an    important        public

function ;         education    is    not      the        "' exclusive        prerogative          of    the

State .'" Rendell - Baker , 457 U. S . at 842                     (quoting Jackson , 419 U. S .

at    353) .       However ,   here    defendants             are      providing      free ,       public

education , and " free , public education , whether provided by public

or private actors ,            is an historical ,                 exclusive ,       and traditiona l

state function ." Riester v. Riverside Cmty . Sch ., 257 F . Supp . 2d

968 , 972      (S . D. Ohio 2002) .


       In      North    Carolina ,         free ,     public         education       has    long        been

historically           governme n tal.          Article           I X of      The   North      Carolina

Constitution provides for a uniform system of free public schools :

                                                     22

       Case 7:16-cv-00030-H Document 216 Filed 03/28/19 Page 22 of 36
      The General Assembly shall provide by taxation and
      otherwise for a general and uniform system of free
      public schools , which shall be maintained at least
      nine months in every year , and wherein equal
      opportunities shall be provided for all students .

N. C . Const . art . IX , § 2(1) .


      Therefore , CDS , I n c . is performing an historical , exclusive

and traditional state function .


      iii . " State Regulation"


      Charter        schools ,    in    North       Carolina ,    are    creatures          of    a

statutory scheme whose express purpose is to " authorize a system

of charter schools to provide opportunities for teachers , parents ,

pupils ,    and community members to establish and maintain schools

that operate independently ." N. C . Gen . Stat . § 115C - 218(a) . It is

undisputed that the School is a charter school f u nded with public

funds .      Further ,      " [e] xcept a s provided in               [Article 14a of the

North Carolina General Statutes] and pursuant to the provisions of

its charter ,    a charter school is exempt from statutes and rules

applicable      to     a    local      board    of     education        or     local       schoo l

administrative unit ." N. C . Gen . Stat . § llSC-218 . 10 .


      In     furtherance         of     fostering         the     statutory          goal        of

independence , the charter school ' s board , not the State , decides

" matters    related       to    the    operation        of     the    school ,      including

budgeting , curriculum , and operating procedures ."                          N. C . Gen . Stat .

§llSC-218 . 15 (d) .       However ,     despite       the    stated         goal    and     some

                                               23

      Case 7:16-cv-00030-H Document 216 Filed 03/28/19 Page 23 of 36
freedoms ,          the     State       extensively          regulates        port i ons         of      charter

scho o l     operations .            For example ,          the St a t e sets the fo r mula for

funding all o cat i on , estab l ishes criteria for student admission and

prohibits charter schools for charging t u i tion .                                      N. C . Gen . St a t.

§ 115C - 21 8 . 45 , § 115C- 218 . 50(b) .                  It also r equires charter schools

t o c omply with instructional standards adopted by the State Board

of Educati o n , N. C . Gen . Stat .              §    1 15C- 218 . 85 , and prohibits charter

s choo ls     fr om sectarianism                or     discriminati o n ,              N. C .    Gen .     Stat .

§§ 115C - 2 1 8 . 5 0 (a ) ,         115C - 218 . 55        (" A    charter           school      shall        not

discriminate              against         any   student        on       the   ba s is       of    ethnicity ,

nati o nal o rigin , gender , or disability ." ) .


        State        law also         requires        public        schools ,         including          charter

schoo ls ,     t o establish a student code of conduct and discipline .

N. C . Gen . Stat .          §   115C - 390 . 2 ; N. C . Gen . Stat .             §    1 1 5C - 218 . 60 . 6


        By    subjecting             charter     schools           to   Article         27 ,     the     general

statutes pr o vide               that     charter scho o ls             " shall       adopt policies to

g overn      t he    co nduct        of    students         and establish procedures                      to    be

f o llowed      by        sch oo l    officials        in      disciplining              students .        These

p o licies must be c o nsistent with the provisions of this Article

and the       c ons ti tut ions ,          statutes ,        and regulations                of the United


6 N. C . Gen . Stat . § llSC - 218 . 60 provides :

The [charter) school is subject to a nd shal l comply wi th Article 27 of
Chapter 115C of the Ge nera l Statute s , except th a t a charte r schoo l may also
exclude a student from the charter school and r e t u rn that student to another
school in the local school a dministrative unit i n accord an ce with th e terms
of its charter after due p rocess .

                                                       24

        Case 7:16-cv-00030-H Document 216 Filed 03/28/19 Page 24 of 36
States and the State of North Carolina ."                N. C . Gen. Stat .   §    115C-

390 . 2(a) .     Among the many regulatory restrictions on disciplinary

codes within this section , is a statutory restriction on the use

of long-term suspensions and expulsions for non-serious violations

of the discipline codes , including dress code violations :


      Board policies shall minimize the use of long-term
      suspension and expulsion by restricting the availability
      of long - term suspension or expulsion t o those violations
      deemed to be serious violations of the board ' s Code of
      Student Conduct that either threaten the safety of
      students , staff , or school visitors or threaten to
      substantially disrupt      the   educational   environment.
      Examples of conduct that would not be deemed to be a
      serious violation include the use of inappropriate or
      disrespectful language ,     noncompliance with a staff
      directive , dress code violations, and minor physical
      altercations that do not involve weapons or injury . The
      principal may , however , in his or her discretion ,
      determine     that   aggravating   circumstances     justify
      treating a minor violation as a serious vio lati on .
N. C . Gen . Stat .   §   llSC-390 . 2 (emphasis added) .


       In    the   matter    before   the    court ,    the   Board   of   CDS ,    Inc .

incorporated the uniform policy into the Discipline Code of the

Student Handbook .          Further , defendants admit that violations may

result in disc iplinary action .            [DE # 94 '1!4 9] . The court need not

decide whether every dress code or uniform policy of a                        charter

school      is   extensively   regulated by       the    State   because ,    in   this

matter , CDS ,     Inc . has brought the uniform policy under extensive

regulation of the State by making violations of the uniform policy

a disciplinary violation .



                                            25

       Case 7:16-cv-00030-H Document 216 Filed 03/28/19 Page 25 of 36
        This case presents a multi - faceted analysis regarding whether

the actions of defendants constitute state action .                       However , this

is   the   analysis     the   court must        conduct based on         the    statutory

scheme     established by        the   North     Carolina   General       Assembly -    a

scheme which attempts to contract out and fully fund an historical ,

traditional        and exclusively       state    function ,    namely     free    public

education , to private corporations and individuals. Answering the

precise question before the court , the court finds that under the

facts and circumstances presented here ,                CDS ,   Inc .    and its board

members acted under color of state law when they incorporated into

the disciplinary code of the School a uniform policy the violation

of which could subject students to discipline .                     The undersigned

notes this finding does not equate to a finding that North Carolina

charter schools and their board members are state actors for all

purposes ,       only that the action complained of here occurred under

color of state law .


           b.     Defendant RBA


        Defendants argue the           lack of state action is even clearer

with respect to RBA .         RBA holds no direct contract with the State

and receives no direct public funding but rather contracts with

CDS ,    Inc .    to   provide    "necessary       educational          facilities    and

management services . "           Perhaps even more important,                 RBA has no

direct authority to change the uniform policy . The uniform policy


                                           26

        Case 7:16-cv-00030-H Document 216 Filed 03/28/19 Page 26 of 36
is set by the Board ,                  and RBA ' s officers are not members of the

Board of CDS , Inc .               Plaintiffs argue that RBA was equally subject

to the delegation of authority by the State for the education of

students at the School ,                 and has played a principal role in the

creation ,         governance ,         and     operation            of     the     School      from      its

inception .         Plaintiff notes that the Charter Application was filed

by      CDS ,     Inc .,    "in     conjunction            with "         RBA ;    the   logo     on      the

application is that of RBA , and the header on each page lists both

CDS , Inc . and RBA .            Mr . Mitchell i s listed as the primary contact .

The Application detailed the operation and management of the schoo l

by RBA .


         The      facts     show    that      RBA     and    CDS ,        I nc .   are   significantly

intertwined ,         yet    lega l ly distinct entities .                          RBA provides the

facilities ,         maintenance ,            staff       and    administration.                However ,

despite these close connections , CDS , Inc . is the non - profit entity

which holds the charter with the State and the Board of CDS , Inc .

is the entity with final authority over the unifo r m policy at issue

in   this       matter .         Therefore ,        the     court         finds    the    state   action

doctrine does not extend so far as to cover RBA in this particular

instance .         While the court notes that RBA and its principals appear

to exercise much indirect influence over the Board of CDS ,                                            Inc .,

CDS ,     Inc .    remains       the    legal       entity      charged wi th            approving        the

uniform policy             and     discipline         code      at    issue .       Therefore ,        RBA ' s



                                                     27

         Case 7:16-cv-00030-H Document 216 Filed 03/28/19 Page 27 of 36
motion       for    summary       judgment         as    to     the    constitutional             claims   is

GRANTED .


             c.    EPC Claims Analysis


        Having found state action on the pa r t of CDS , Inc ., t he court

turns    to the         issue of whether the uniform policy ,                               as currently

written and enforced , violates the equal protection clause .                                           " The

equal     protection            cla u se   of        the      Fourteenth          Amendment        protects

individuals             against      intentional ,              arbitrary             discrimination       by

government          officials ."       Hayden           ex    rel .    A . H.    v.    Greensburg Cmty .

Sch . Corp .,        743 F . 3d 569 ,        577      (7th Cir.         2014) (quoting Village of

Willowbrook          v.    Olech ,     528      U. S .       562 ,    564       (2000)     (per    curiam) .

"Whether and when the adoption of differential grooming standards

for males and females amounts to sex discrimination is the subject

of a discrete subset of judicial and scholarly analysis ." Hayden ,

743 F . 3d at 577           (citing numerous cases involving allegations o f

sex discrimination regarding dress codes) .


   Courts         trad i tionally have             and       should ref rain             from regulating

the    day - to - day      issues     presented in               local      schools ,       leaving     such

matters to local authorities ,                       See Epperson v . Arkansas ,                   393 U. S .

97 ,   104    (1968) ("By and large ,                   public education in our Nation is

committed          to     the    control        of      state         and   local        authorities ." ) .

Further ,         generally ,     "children do not possess the same rights as

adults ."          Schleifer ex rel Schleifer v . City of Charlottesville ,

                                                        28

        Case 7:16-cv-00030-H Document 216 Filed 03/28/19 Page 28 of 36
159 F . 3d 843 , 847        (4th Cir . 1998) . While public schools have more

expansive power          to      regulate        the    conduct      of    sch oo l children ,          See

Vernonia School Dist . 47J v . Acton , 515 US 646 ,                            656 - 57        (1995) , it

is well established that children do not " shed the i r const i t u tional

rights . . . at the schoolhouse gate ."                      Tinker v . Des Moines Indep .

Comny Sch Dist ., 393 U. S . 503 , 506 (1969) .


       Here ,     plaintiffs have shown that CDS ,                        Inc .     has promulgated

and is enforcing a uniform policy at the School that requires girls

to wear skirts ,         and ,      on its face ,        treats girls differently than

boys by not allowing them to wear pants .                       Further , plaintiffs argue

this policy and its enforcement cause girls to suffer a                                            burden

that    the     boys   do     not    suffer       and    that     the      policy         is    based    on

impermissible sex stereotypes .                    Plaintiffs argue this policy and

its enforcement constitute unconstitutional sex discrimination .


       Under the constitutional framework and controlling precedent ,

sex    is   not    a   proscribed           classification           like      race       or    national

origin .        United   States        v.    Virginia ,      518     U. S .       515 ,   533     (1996) .

" Physical differences between men and women [] are enduring ."                                         Id .

"' Inherent differences '              between men and women ,                    we have        come to

appreciate , remain cause for ce l ebration ."                          Id .        Plaintiffs urge

this court to adopt the intermediate scrutiny used in Virginia to

this gender based uniform policy .                       See i d .        Defendants argue that

the    intermediate         scrutiny        in    Virginia      does       not      apply       and   that


                                                   29

       Case 7:16-cv-00030-H Document 216 Filed 03/28/19 Page 29 of 36
courts     have     upheld    dress     codes       with    gender    distinctions     that

require students to dress in conformity with accepted sta n dards of

the    community .         " Sex - differentiated          standards    consistent     with

community norms may be permissible to the extent they are part of

a     comprehensive ,       evenly - enforced        grooming        code    that   imposes

comparable burdens on both males and females alike ." Hayden ,                            743

F . 3d at 581.


        The caselaw in th i s specific area i s not well developed , at

least not in recent ju r isprudence .                Most recent uniform and dress

code cases are claims based on the First Amendment , not the Equa l

Protection Clause . Arguably , the most analogous cases are the hair

length cases of the Vietnam era , cases decided long before United

States v . Virginia and not based explicitly on an Equal Protection

analysis .     Since the 1960s and 70s , there have been limited cases

concerning requirements that girls wear skirts .                        This is likely a

function ,    at least part l y ,       of changing communi t y standards that

have led to the near eradication of prohibitions on girls wearing

pants .


        However ,    the     court    need    not    decide    the     exact    breadth    of

application         of   Virginia ' s        intermed i ate     scr u tiny     or   whether

Hayden ' s   " comparable burdens "            standard is      part    of     intermediate

scrutiny , because even under a " comparable burden " analysis , the

court finds the skirts requirement does not pass muster .                             While


                                               30

        Case 7:16-cv-00030-H Document 216 Filed 03/28/19 Page 30 of 36
this court recognizes           that certain sex - differentiated standards

consistent with commun ity norms may be permissible ,                        the    skirts

requirement in this case is not consistent with community norms .

Women    (and girls)      have ,    for at least several decades ,            routinely

worn     both    pants    and      skirts    in    various      settings ,    including

professional      settings         and   school    settings .    Females     have        been

allowed to wear trousers or pants in all but the most formal or

conse r vative settings since the 1970s . 7 According to plaintiffs '

expert , most public school dress codes across the country allowed

girls to wear pants or shorts by the mid-1980s .                        "[I]t is worth

noting    that    the    community       standards    which may account            for    the

differences in standards applied to men and women , girls and boys ,

do not remain fixed in perpetuity .                  Hayden ,   743 F . 3d at 581-82 .

        While defendants argue the skirts requirement is based on the

traditional values approach of the school as a whole and is in

place to instill disc iplin e and keep order , defendants have shown

no connection between these sta t ed goals and the requirement that

girls wear skirts .         Defendants argue that the sex - differentiated

requirements      cannot     be     viewed    in   isolation      but   instead      "work




7 According to the expert ' s report , female cadets at West Point
have been permitted to wear trousered uniforms since the first
coed class entered in 1976 and females began wearing pant suits
on the Senate floor for the first time over twenty-five years
ago , in 1993 .  [DE #152-20].


                                             31

        Case 7:16-cv-00030-H Document 216 Filed 03/28/19 Page 31 of 36
seamlessly          together         in    a    coord inated          fashion        in     a    disciplined

environment         that    has mutual             respect between boys                    and girls        and

between each other as students " and that the uniform policy ,                                              and

specifically the skirts requirement ,                               helps the students to " act

more    appropriately "              toward       the        opposite   sex .          They       argue    that

taking       away    the    " visual           cues "    of    the    skirts        requirement           would

hinder respect between the two sexes .                              However , even assuming these

are    legitimate goals ,                 defendants          have    not    shown how            the    skirts

requirement actually furthers                           these stated goals.                     The evidence

shows    that       on    any    given         day ,     a    portion       of   the       female       student

population is not subject to the skirts requirement . The undisputed

facts    show that there are a number of days                                    ( P. E.    days at       least

once per week ,            as well as special event ,                       and field trips days)

where girls are not                  required to wear skirts .                     There has been no

evidence presented that the boys treat the girls differently or

vice    versa       on     those      days .            When    questioned          about         the    skirts

requirement ,        none of the Board members deposed could explain how

requiring girls to wear skirts specifically furthered the policy ' s

stated goals .           Further , there is no evidence that requiring girls

to    wear    skirts       on    a    daily        basis       is    consistent            with    community

standards       of       dress       in    Brunswick           County       or    in       North    Carolina

generally .


        It is not the holding of this court that dress , grooming and

uniform       policies          cannot         have     differences          for       boys       and   girls .

                                                         32

        Case 7:16-cv-00030-H Document 216 Filed 03/28/19 Page 32 of 36
However ,     even     under    the      Hayden        theory    of   an   " evenly - enforced

grooming code " with "comparable burdens ," defendants cannot show

that the uniform policy imposes comparable burdens. Yes , the boys

at    the    School    must    conform to          a    uniform policy as             well .      But

plaintiffs in this case have shown that the girls are subject to

a specific clothing requirement that renders them unable to play

as freely during recess , requires them to sit in an uncomfortable

manner in the classroom ,               causes them to be over l y focused on how

they are sitting , distracts them from learning , and subjects them

to co ld temperatures on their legs and/or uncomfortable layers of

leggings      under    their    knee - length skirts             in order       to    stay warm ,

especially       moving       outside        between      clas sr ooms     at        the    School .

Defendants have offered no evidence of any comp arable burden on

boys . While defendants emphasize that the un if orm policy is most

frequently enforced against boys for failure to wear a belt , there

is no evidence that wearing a belt inhibits the boys '                                ability to

fully participate in the programs                       or activities       of the          School .

Therefore ,      the   skirts     requirement           causes    the   girls        to    suffer a

burden the boys do not , simply because they are female .


        Under the facts of this specific case ,                       the court finds that

the     skirts    requirement           of   the       uniform    policy    of        the      Schoo l

promulgated by CDS ,           Inc .,    as written and enforced ,               v iolates the

Equal       Protection    Clause .           Plaintiffs         are   entitled        to    summary



                                                33

        Case 7:16-cv-00030-H Document 216 Filed 03/28/19 Page 33 of 36
judgment on this issue .                     Defendants '       motion for summary judgment

on this issue is DENIED .



     IV.       North Carolina Constitutional Claims


     The     North     Carolina          Constitution          provides    a   direct     cause     of

action        only    in       the    absence     of    an    adequ ate    state    remedy .       " An

adequate state remedy exists if , assumi ng the plaintiffs claim i s

successful , the remedy would compensate the plaintiff for the same

injury        alleged          in     the    direct         constitutional       claim ." J . W.    v.

Johnston Cty . Bd. of Educ ., No . 5 : 11 - CV - 707 - D, 2012 WL 4425439 , at

*17       (E . D.N . C . Sept .       24 ,   2012) (quoting Estate of Fennell ex rel.

Fennell v . Stephenson , 137 N. C . App . 430 , 437 , 528 S . E . 2d 911 , 915-

16 (2000))

           Neither plaintiffs nor defendants have adequately addressed

this       issue     in    a    manner       in   which      the   court   can     provide proper

analysis .         Therefore , the motions for summary judgment as to the

North Carolina constitutional claims are DENIED WITHOUT PREJUDICE

to be refiled , if appropriate , with proper support .


     V.        Breach of Contract Claims


           Plaintiffs contend they are third - party beneficiaries to the

contract between the State of North Carolina and CDS , Inc . as well

as    the management                 agreement    between CDS ,        Inc .   and RBA .       While

plaintiffs contend their stat u s as third - party beneficiaries is

                                                       34

           Case 7:16-cv-00030-H Document 216 Filed 03/28/19 Page 34 of 36
clear , the court finds , similar to the state cons t itutional claim ,

that neither defendants nor pla i ntiffs have adequately addressed

this legal issue in a manner in which the court can provide proper

analysis .        Therefore ,   the cross motions for summary judgment are

DENIED WITHOUT PREJUDICE as to the breach of contract cla i ms to be

refiled , if appropriate , with proper support .


     VI.      Procedural Motions


       As to the Motion to Strike Answe r              to Amended Complaint           [DE

#200] , Motion to Stay Motion to Strike                [DE #203 ],     and Motion for

Extension of Time to Fi le Respo n se to Motion to St r i ke [DE # 203] ,

all of these are procedural motions wh i ch only need be addresse d

if    summary      judgment     is   ultimately   denied .   Whi l e    the   court   is

denying without prejudice the motions for summary judgment as to

the state law claims ,           the denial     is solely for the purposes of

seeking additional filings from the par t ies .               Therefore ,     judicia l

efficiency would not be served by addressing the procedural motions

at this time . Therefore , these motions are DENIED WI THOUT PREJUDIC E

to be refiled if necessary .            If refiled ,    the co u rt wil l     consider

them as        if filed   on their original       filing     date    so as    to avoid

prejudicing the parties as to timeliness arguments .


       Also before the court is defendants ' motion for this court to

allow trial before an advisory jury [DE #208] .                 The court, in its

discretion , denies this request .

                                           35

           Case 7:16-cv-00030-H Document 216 Filed 03/28/19 Page 35 of 36
                                   CONCLUSION


         For the foregoing reasons , the court hereby orders as follows :

the   cross motions      for   summary    judgment    [DE #149     and   #158]   are

GRANTED IN PART ,       DENIED IN PART , AND DENIED WITHOUT PREJUDICE IN

PART .     Specifically , as to the Tit le IX claims , defendants ' motio n

for summary judgment is GRANTED and plaintiffs ' motion DENIED .                 As

to the EPC cla i m,      defendants '    motion is GRANTED as to defendant

RBA and DENIED as to all other defendants .              Plain ti ffs ' motion for

summary judgment is GRANTED as to CDS ,               I nc .   and the individual

board members insofar as the court finds the skirts requirement

violates the equal protection clause .               As to the North Carolina

Constitutional and breach of contract c la ims ,                the cross motions

are   DENIED WITHOUT      PREJUDICE .     The motion to strike,          motion to

stay and motion for extension o f time           [DE #200 ,      #203]   are DENIED

WITHOUT PREJUDICE to be refiled if necessary , and the motion for

an advisory jury [DE #208] is DENIED .


         The clerk is directed to refer this matter to the magistrate

judge for further case management .

                   -~
         This _3_!_'ctay of March 2019 .




                                Senior United States District Judge

At Greenville , NC
#26

                                         36

         Case 7:16-cv-00030-H Document 216 Filed 03/28/19 Page 36 of 36
